PER CURIAM:
Roderick Emmanuel Steadman appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find that Steadman’s claim for relief under § 2241 is unavailing because he does not meet the test for proceeding under this statute as set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000). Accordingly, we affirm the district court’s denial of relief on this alternate ground. We dispense with oral argument because the facts and legal issues are adequately presented in the mate*345rials before the court and argument would not aid the decisional process.

AFFIRMED